Citation Nr: 1208297	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from January 1951 to January 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Des Moines, Iowa, which denied the above claims. 

In January 2012, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
There is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, during his January 2012 hearing, the Veteran withdrew his appeal as to the issue of service connection for hepatitis C.

2.  The Veteran has current bilateral hearing loss that had its onset in active service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of an appeal have been met as to the issue of entitlement to service connection for hepatitis.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran has withdrawn his appeal with regard to the claim for service connection for hepatitis C; and the Board is granting service connection for bilateral hearing loss.  In light of the foregoing, the Veteran does not require further assistance to substantiate the claim. 

Withdrawn Claim

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).

Prior to promulgation of a decision in the appeal, during his January 2012 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal as to  the issue of service connection for hepatitis.  The Veteran's intentions were recorded and transcribed, and a copy of the hearing transcript has been associated with the Veteran's claims file.  As he has withdrawn the appeal as to the stated issue, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for hepatitis, and the appeal is dismissed.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2010); Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 

The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157.  38 C.F.R. § 3.385.

During his January 2012 hearing, the Veteran described that he was exposed to acoustic trauma during his period of active service.  Specifically, he indicated that during his basic training, he was exposed to noise associated with the firing of weapons on the firing range without hearing protection.  Additionally, he described being exposed to aircraft noise while working along a flight line.  He added that he had been experiencing a continuity of his hearing loss symptoms ever since service.

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) shows that his most significant duty assignment was with the 3615th Flying Training Wing, which would corroborate the asserted exposure to aircraft noise.

A VA Formal Finding on the Unavailability of Service Medical Treatment Records, dated in December 2008, shows that efforts to obtain the Veteran's service treatment records were unsuccessful and, as a result, such records are unavailable for review.  Of record, however, is his discharge report of medical examination dated in December 1954 which shows that hearing acuity measured by the whispered voice test was 15/15, bilaterally.

VA outpatient treatment records dated from January 2000 to October 2011 show intermittent treatment for symptoms associated with ongoing bilateral hearing loss.

A VA examination report dated in January 2009 shows that the Veteran reported a history of exposure to firearms and aircraft while in service.  He added that his military occupational specialty was that of a clerk/typist.  He described his post-service occupational noise exposure as including work as a band instructor, and recreational noise exposure from the occasional use of power tools.  Audiological evaluation revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
65
75
LEFT
25
35
50
55
75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 percent in the left ear.  The diagnosis was hearing within normal limits to severe sensorineural hearing loss, bilaterally.  The examiner indicated that given the lack of documentation of hearing loss at a time near that which the Veteran was in military service, and the Veteran's assignment as clerk/typist, it is not at least as likely as not (i.e. less than fifty percent probability) that the Veteran's hearing loss was incurred in military service.

In a statement dated in February 2010, the Veteran's brother indicated that he had visited the Veteran when he was stationed at Columbus Air Force Base in 1950.

Analysis

The Board finds the Veteran's testimony indicating that he experienced acoustic trauma during his period of active service credible based upon the contemporaneous personnel records indicating that he was assigned to the 3615th Flying Training Wing during his period of active service.  The medical evidence shows that the Veteran has current bilateral hearing loss for VA compensation purposes.  Further, he is competent to report observing a decline in his hearing acuity during and since his period of active service, and that his account of having impaired hearing since that time is credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Although the VA examiner specifically found that it was not at least as likely as not that the Veteran's hearing loss was incurred in service, the examiner's reasoning was based on the fact that there was a lack of documentation of hearing loss at a time near that which the Veteran was in service.  In this regard, the examiner failed to account for the Veteran's competent and credible statements as to the onset and continuity of symptoms ever since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where examiner did not comment on appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

Moreover, while the Veteran's separation report shows that whispered voice test revealed hearing acuity of 15/15, bilaterally, the whispered voice test is not an assessment of hearing acuity at the time of discharge consistent with 38 C.F.R. § 3.385. Thus, even though the Veteran's hearing was said to be normal at service discharge, in light of his competent and credible report of a decline in hearing acuity during and since service and the current diagnosis of bilateral hearing loss for VA compensation purposes, the Board finds that evidence is at the very least in equipoise as to whether his bilateral hearing loss had its onset during service.


ORDER

The issue of service connection for hepatitis is dismissed.

Service connection for bilateral hearing loss is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


